MURDOCK, Judge,
concurring in the result.
I question whether the mistake in the foreclosure notice in Drake v. Rhodes, 155 Ala. 498, 46 So. 769 (1908)—the transposition of the mortgagor’s first and middle initials — is comparable to the mistake in the foreclosure notice in the present case — the recitation of the property’s location as Shelby County instead of Chilton County. Nonetheless, we are not presented with the argument that the mistake in the present case caused the purchase price at the foreclosure sale to be less than it would have been had the correct county been listed in the foreclosure notice. Accordingly, I concur in the result reached by the main opinion.